Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 38 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 38 recites “low voltage” which lacks a basis for comparison.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21-24, 27, 28, 32-36, 39 and 40 are rejected under 35 U.S.C. 102a1 as being anticipated by Binns (US 2015/0262798). 
Regarding claim 21, Binns teaches a magnetron structure (1020) for use in a sputtering apparatus, the magnetron structure comprising a magnetron (102, [0055] and a controller (173A, 173B) rigidly connected to the magnetron (Fig. 1), 
the controller being configured for at least partly controlling a condition and/or a functioning of the sputtering apparatus (172a, 173b include a controller and memory, [0027]).  
Regarding claim 22, Binns teaches wherein the controller is being configured to furthermore monitoring at least partly a condition and/or functioning of the sputtering apparatus [0027].  
Regarding claim 23, Binns teaches the controller comprises a data processor for processing signals into data or vice versa (read/write operations [0027].  
Regarding claim 24, Binns teaches the controller (172a, 173b) further comprises data storage for storing the data related to the at least partly monitoring and/or controlling of a condition and/or a functioning of the sputtering apparatus (memory, [0027]).  
Regarding claim 27, Binns teaches wherein the controller (173a, 173b) further comprises a communication component for interchanging data [0027] with a controller (180) external to the vacuum part (118) of the sputtering apparatus (Fig. 1).  
Regarding claim 28, Binns teaches wherein the communication component is adapted for performing wireless communication using any of WIFI communication, Bluetooth communication, optical communication, or any EM radiation or for performing wired communication using any of optical fiber communication or electrical communication (RFID, [0060]).  
Regarding claim 32, Binns teaches the magnetron comprises a top part for holding the target(120) and a bottom part (102) attachable to the top part, wherein the controller (173b) is rigidly connected to the bottom part (Fig. 1).  

Regarding claim 34, Binns teaches wherein the data is any or a combination of cooling liquid related information, sputter power related information, magnetics related information, magnetron condition related information or target driving related information [0027].  
Regarding claim 35, Binns teaches wherein the controller provides information for facilitating maintenance while being in use, giving information about its status and about the projected moment of required preventive maintenance (prediction of safe service life and its expiration [0027]).  
Regarding claim 36, wherein the controller provides information for facilitating maintenance while being in revision to understand the historic data thus facilitating adequate revision and maintenance [0027].  
Regarding claim 39, Binns teaches a sputtering apparatus comprising a magnetron structure (102) according to claim 21 and a magnet configuration (Fig. 2).  
Regarding claim 40, Binns teaches use of a controller (173a, 173b) in a magnetron structure for at least partly controlling a condition and/or a functioning of the sputtering apparatus [0027].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Binns as applied to claim 21 in further view of  Barrett (US 2003/0136672).
Regarding claim 25, Binns does not teach an endblock for supporting a cylindrical magnet bar and target. 
Barrett teaches wherein the magnetron is an endblock adapted for supporting a cylindrical magnet bar and sputter target (Fig. 4).  
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Binns by providing an endblock for supporting a cylindrical magnet bar and target, as taught by Barrett, because it would provide improved electrical and thermal isolation to prevent costly downtime of the magneton during coating [0010]. 
Claim 26 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Binns as applied to claim 21 above in further view of Yang (US 20160376695). 
Regarding claim 26, Binns does not teach a sensor for sensing sensor signals related to the sputtering apparatus or the sputtering process, wherein the controller is adapted to receive and process signals from the sensor.  

Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Binns by providing a sensor for sensing sensor signals related to the sputtering apparatus or the sputtering process, wherein the controller is adapted to receive and process signals from the sensor, as taught by Yang, because it would estimate the remaining service lifetime of the target (102, [0038]). 
Regarding claim 37, Binns does not teach wherein the controller is a microcontroller.  
Yang teach wherein the controller (138) is a microcontroller [0034] because it would provide a processor for executing software [0034].  
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the controller of Binns by providing the controller is a microcontroller, as taught by Yang, because it would provide a processor for executing software [0034].
Claims 29 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Binns as applied to claim 21 above in further view of Reiss (US 2006/0054494).
Regarding claim 29, Binns does not teach the magnetron further comprises a controller for controlling at least one actuator for adjusting a parameter related to the sputtering process in a sputtering apparatus.
Reiss teaches the magnetron further comprises a controller for controlling at least one actuator (74, fig. 1) for adjusting a parameter (substrate rotation) related to the sputtering process in a sputtering apparatus [0033].
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the magnetron of Binns by providing it further comprises a controller for controlling at least one actuator for adjusting a parameter related to the sputtering process in a sputtering apparatus, as taught by Reiss, because it would rotate the substrate and provide the substrate with an RF bias [0033].  
Regarding claim 31, Binns teaches a sputtering apparatus comprising a vacuum part (118, [0029]) and an exterior non-vacuum part (Fig. 1), but does not teach powering of the controller is based on a wired connection from the exterior non- vacuum part of the sputtering apparatus.  
Reiss teaches sputtering apparatus comprising a vacuum part (118, [0029]) and an exterior non-vacuum part (Fig. 1), wherein powering of the controller is based on a wired connection (umbilical 78 and feedthrough 82) from the exterior non- vacuum part of the sputtering apparatus (Fig. 1).  
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the sputtering apparatus of Binns by providing powering of the controller is based on a wired connection from the exterior non- vacuum part of the sputtering apparatus, as taught by Reiss, because it would provide electrical power to the interior of a vacuum ([0033]). 
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Binns as applied to claim 21 above in further view of Crowley (US 2014/0246310).
Regarding claim 30, Binns does not teach the magnetron structure further comprising a power source for powering the controller, the power source being one of a battery or a power extractor adapted to obtain power from a cooling fluid flow or an electrical powering of a target tubes in the sputtering apparatus.  
teach the magnetron structure further comprising a power source for powering the controller, the power source being one of a battery or a power extractor adapted to obtain power from a cooling fluid flow or an electrical powering of a target tubes in the sputtering apparatus.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J BRAYTON whose telephone number is (571)270-3084. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571 272 8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOHN J. BRAYTON
Primary Examiner




/JOHN J BRAYTON/Primary Examiner, Art Unit 1794